REVISED 12/15
UNITED STATES BANKRUPTCY COURT

DISTRICT OF MINNESOTA

In re Case No. 20-32702

Steven Lawrence Spence
Theresa Ann Spence

Debtor(s).

SIGNATURE DECLARATION

[] PETITION, SCHEDULES & STATEMENTS
[_] CHAPTER 12 PLAN

[-] VOLUNTARY CONVERSION, SCHEDULES AND STATEMENTS
_] AMENDMENT TO PETITION, SCHEDULES & STATEMENTS
MODIFIED CHAPTER 12 PLAN

(_] OTHER (PLEASE DESCRIBE: )

| [We], the undersigned debtor(s) or authorized representative of the debtor, make the following declarations under
penalty of perjury:

1. The information | have given my attorney for the electronically filed petition, statements, schedules,
amendments, and/or chapter 12 plan, as indicated above, is true and correct:

2. The Social Security Number or Tax Identification Number | have given to my attorney for entry into the
court’s Case Managemeni/Electronic Case Filing (CM/ECF) system as a part of the electronic
commencement of the above-referenced case is true and correct;

3. [individual debtors only] If no Social Security Number was provided as described in paragraph 2 above,
it is because | do not have a Social Security Number;

4, | consent to my attorney electronically filing with the United States Bankruptcy Court my petition,
statements and schedules, amendments, and/or chapter 12 plan, as indicated above, together with a
scanned image of this Signature Declaration:

5, My electronic signature contained on the documents filed with the Bankruptcy Court has the same effect
as if it were my original signature on those documents; and

6. [corporate and partnership debtors only] | have been authorized to file this petition on behalf of the
debtor.

Date: May 4, 2021

 

 

X /s/ Steven Lawrence Spence X /s/ Theresa Ann Spence
Signature of Debtor1 or Authorized
Representative Signature of Debtor 2
Steven Lawrence Spence Theresa Ann Spence
Printed Name of Debtor 1 or Printed Name of Debtor 2

Authorized Representative

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
